Citation Nr: 0107219	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of streptococcus bovis meningitis with Strongyloides 
infestation.  

2.  Entitlement to service connection for gastritis and 
diverticulitis, claimed as residuals of streptococcus bovis 
meningitis with Strongyloides infestation.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as the residual of 
streptococcus bovis meningitis with Strongyloides 
infestation.  

4.  Entitlement to service connection for cardiovascular and 
circulatory disorders, claimed as residuals of streptococcus 
bovis meningitis with Strongyloides infestation.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an January 1998 rating decision of the RO.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran is claiming service connection for the residuals 
of an infection manifested by streptococcus bovis meningitis 
due to an Strongyloides infestation to include gastritis, 
diverticulitis, COPD and cardiovascular and circulatory 
disorders.  

A February 1995 VA general medical examination noted that, in 
November 1994, the veteran had been hospitalized for 
treatment of bacterial meningitis and acute renal 
insufficiency manifested by dehydration.  The final diagnoses 
included that of COPD, arteriosclerotic cardiovascular 
disease and history of bacterial meningitis, with current 
main complaints of nausea, weakness and anorexia.  

VA outpatient records dated in March 1995, show that the 
veteran was admitted for Strongyloides infection with a 
previously documented history of streptococcus bovis 
bacteremia meningitis.  It was hypothesized that 
Strongyloides was acquired either during the veteran's 
service in Okinawa or locally after service, with dormancy 
until steroid therapy.  

On VA examination in March 1996, the veteran reported that he 
had had a parasitic disease during service in Japan, 
specifically streptococcus bovis with Strongyloides.  It was 
noted that he had no recurrence until March 1995.  It was 
also noted that he had been treated for bacterial meningitis 
in November 1994.  The diagnosis was that of history of 
Strongyloides infection in March 1995, no evidence of 
complication or recurrence.  

A March 1997 statement of a VA physician indicated that he 
had treated the veteran in consultation during 
hospitalizations in 1994 and 1995.  It was noted that the 
veteran developed bacterial meningitis due to streptococcus 
bovis and that, eventually, the diagnosis was that of 
strongyloidiasis.  It was hypothesized that the veteran's 
meningitis was the direct consequence of his parasitic 
infection and that he most likely acquired that infection 
during his tour of duty.  

A March 1997 statement from another VA physician indicated 
that streptococcus bovis meningitis for which the veteran was 
hospitalized in November 1994 was found to be a manifestation 
of the Strongyloides stercoralis infestation for which he was 
later successfully treated.  It was opined that the 
infestation almost certainly occurred when he was stationed 
in the Pacific during active service.  

Attempts to obtain the veteran's service medical records have 
been unsuccessful.  A July 1952 Morning Report shows that the 
veteran was excused from duty.  Other submitted records 
referable to the veteran's service unit are illegible.  

In light of the evidence of record, specifically the two 
March 1997 VA doctors' statements, the Board finds that the 
case should be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of the claimed conditions.  

The Board notes that the complete clinical records regarding 
the veteran's treatment for meningitis have not been 
obtained.  Due to the necessity of another VA examination, 
all pertinent medical records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
streptococcus bovis, and for the claimed 
residuals of that condition to include 
gastritis, diverticulitis, COPD and 
cardiovascular and circulatory disorders, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include the records of 
treatment for bacterial meningitis in 
1994 and 1995, that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The RO should take the appropriate 
steps to obtain the veteran's service 
personnel file and any other pertinent 
service records not previously obtained.  
The RO should also contact the U.S. Armed 
Service Center for Research of Unit 
Records, and request legible copies of 
the historical reports submitted by the 
623rd Aircraft Control and Warning 
Squadron (623rd AC&W Sq) for April to 
June 1952, that were previously submitted 
in July 1998.  All records received must 
be associated with the claims file.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed residual 
disability due to streptococcus bovis 
meningitis and Strongyloides infestation.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed back 
disability.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, that 
the veteran has current disability 
manifested by gastritis, diverticulitis, 
COPD or cardiovascular or circulatory 
disorders as the residuals of 
streptococcus bovis meningitis and 
Strongyloides infestation due to disease 
or injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


